Citation Nr: 9931451	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-28 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to October 
1967, and from September 1981 to June 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied an increase in a 
10 percent rating for a service-connected left knee 
disability; the veteran appealed for an increased rating.  An 
RO personal hearing was requested and scheduled, but was 
canceled in lieu of an informal conference, which was held in 
July 1998.

In a June 1999 decision, the RO denied service connection for 
a bilateral shoulder disability secondary to a service-
connected left knee disability.  The Board notes that an 
October 1999 written presentation by the veteran's 
representative may be a notice of disagreement on this issue.  
Such issue is not currently on appeal and is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis, range of motion of 125 degrees 
flexion and 0 degrees extension, and no subluxation or 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1964 to October 1967, and in the Army from September 1981 to 
June 1990.  A review of his service medical records shows 
that he was treated for left knee injuries and underwent a 
left anterior cruciate ligament (ACL) reconstruction.

Private medical records dated in 1994 from Dr. V. Johnson are 
negative for treatment of a left knee disability, and relate 
primarily to treatment for a shoulder condition.

Private medical records dated from 1994 to 1995 from Family 
Physical Therapy relate primarily to treatment for a shoulder 
condition and also reflect treatment for a bilateral knee 
strain and contusion.

At a July 1994 VA orthopedic examination, the veteran 
complained of left knee pain, clicking, occasional 
instability, intermittent swelling and exacerbation, and 
decreased range of motion.  He said he was able to ambulate 
with full weight-bearing without any external ambulatory 
device, and took no particular medication for this condition.  
On examination, there was no gross visible swelling or 
deformity, no loss of active or passive motion, and there was 
some discomfort and stiffness on motion.  The knee was stable 
and there was considerable crepitation on patellar motion.  
There was a well-healed medial parapatellar scar as well as 
arthroscopic portal scars, which were not tender.  There was 
no gross muscle atrophy.  There was decreased range of motion 
of the left knee, and some pain with assisted range of 
motion, active range of motion and weight-bearing.  There was 
1+ edema of the left knee.  Range of motion of the left knee 
was from full extension to 107 degrees.  The diagnosis was 
postoperative traumatic internal derangement of the left 
knee.

In a January 1995 decision, the RO established service 
connection for residuals of a left knee injury, including 
arthritis, with a 10 percent rating.

Private medical records dated from January 1995 to August 
1995 from Dr. V. Rodgers reflect treatment (including 
surgery) for complaints of bilateral knee pain.  A January 
1995 treatment note shows that the veteran injured both knees 
in a motor vehicle accident in September 1994.  On 
examination, range of motion of the left knee was from full 
extension to 120 degrees of flexion.  An April 1995 treatment 
note shows that the veteran underwent an arthroscopic lateral 
meniscectomy, a chondroplasty of the medial femur, and a 
synovectomy of the left knee.  The diagnosis was degenerative 
arthritis of the left knee with a lateral meniscus tear.  An 
August 1995 treatment note shows that the veteran had 
regained 120 degrees of motion in his left knee, which was 
much less painful.  The left knee was mildly swollen, and the 
left quadriceps was mildly atrophied.

Private medical records dated from April 1995 to June 1995 
from Hamot Medical Center reflect that the veteran underwent 
bilateral knee surgeries.

At a September 1995 VA general medical examination, the 
veteran complained of painful knees.  The pertinent diagnosis 
was a history of a knee problem.

At a September 1995 VA orthopedic examination, the veteran 
complained of pain and swelling of both knees, which was a 
little more apparent on the left.  He said he used ice 
continually every day.  He reported difficulty walking very 
far or driving with his knees bent.  He said he wore 
bilateral orthoses with any activity.  He said he 
occasionally used a cane.  On examination, there were well-
healed medial parapatellar scars, and well-healed 
arthroscopic scars.  There was slight bilateral swelling of 
the knees.  There was good stability, both anterior-
posterior, and laterally.  There was some stiffness and 
minimal crepitation on motion.  There was motion from full 
extension to approximately 130 degrees of flexion.  Motion 
was not particularly painful, and there was good power.  An 
X-ray study of the left knee showed mild narrowing of the 
medial joint compartment with marginal osteophyte formation.  
There was no evidence of joint effusion, and no fracture or 
other acute bone lesion.  A small broad-based exostosis was 
noted involving the proximal anterior tibia.  The diagnostic 
impression was no significant acute findings and  mild 
osteoarthritis, primarily with medial compartment joint 
disease.  An X-ray study of both knees showed osteoarthritic 
changes of both knees, right greater than left.  The 
pertinent diagnosis was post-traumatic ligamentous injury to 
the left knee with secondary arthritic changes.

In a December 1995 decision, the RO granted a temporary total 
rating for convalescence for the service-connected left knee 
disability, effective in April 1995, with a 10 percent rating 
effective in June 1995.

In January 1997, the veteran submitted a claim for an 
increased rating for a service-connected left knee 
disability.  He asserted that his service-connected left knee 
disability was manifested by pain and swelling with 
limitation of motion.

At an April 1997 VA orthopedic examination, the examiner 
noted a well-healed medial parapatellar surgical scar, which 
was non-tender with no keloid formation.  There was no 
swelling or malalignment.  Range of motion and power were 
normal.  The knee was stable in all directions, there was 
some crepitation and stiffness on motion and pain and 
tenderness on passive patellar motion.  The patella tracked 
normally.  An X-ray study of the left knee showed progressive 
patellofemoral narrowing with some bone spur formation of the 
patella, with comparison to a 1994 X-ray study.  There was 
mild osteoarthritic joint space narrowing of the knee with 
slight marginal osteophyte formation, which was minimally 
progressive since 1994.  The diagnostic impression was mild 
knee joint and moderate patellofemoral arthritis without 
other acute findings.  The pertinent diagnosis was 
postoperative surgical procedure of the left knee.

By letters dated in June 1997, the veteran's representative 
asserted that the veteran's left knee disability was more 
disabling than currently evaluated.

By a letter dated in July 1998, the veteran's representative 
summarized a discussion between the veteran, a VA 
representative, and himself.  He indicated that the veteran 
reported chronic severe instability of the anterior left 
knee, and said he wore three different left knee braces.  The 
veteran reported left knee swelling, and requested another VA 
examination.  The veteran's representative asserted that the 
veteran had anterior instability and nerve involvement due to 
his in-service left knee ACL surgery.

At a July 1998 VA orthopedic examination, the veteran 
complained of left knee aching and swelling and a numbness 
over his knee caps, and said he used two or three different 
knee orthoses depending on his activities.  He said he 
continued to exercise and do physiotherapy.  On examination, 
there was no gross swelling or malalignment.  Range of motion 
was from 0 degrees of extension to 125 degrees of flexion.  
The knee was stable in all phases, and there was pain on 
passive patellar motion.  Patellar motion was anatomic, and 
there were no other areas of pain or tenderness.


II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected left knee disability is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Code 5257.  A 0 percent 
rating is to be assigned when the requirements for a 
compensable rating under this code are not met.  38 C.F.R. 
§ 4.31.
 
Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.

The medical evidence shows that there is no laxity of the 
veteran's left knee ligaments and that he has good stability 
of the knee, despite his lay assertions to the contrary.  The 
medical evidence does not show any recent recurrent 
subluxation or lateral instability of the left knee, as 
required for a rating under Code 5257.  Therefore the Board 
finds that a compensable rating under this code is not 
warranted.  38 C.F.R. § 4.31.

The Board notes that a separate compensable evaluation for 
subluxation or instability of the left knee, in addition to a 
compensable evaluation for arthritis with limitation of 
motion of the left knee (which is permitted in certain 
circumstances under VAOPGCPREC 9-98 and 23-97), is not 
permitted in the present case because a compensable rating 
for instability or subluxation is not warranted under Code 
5257.
 
The medical evidence shows that the veteran has arthritis 
with no limitation of extension of the knee, and with a 
slight degree of limitation of flexion.  See 38 C.F.R. 
§ 4.71, Plate II (standard range of motion of the knee is 
from 0 degrees extension to 140 degrees flexion).  At the 
most recent examination in July 1998, left knee range of 
motion was from 0 to 125 degrees, with no pain noted on 
motion.  (Range of motion of the left knee was similar (or 
better) on VA examinations in 1995 and 1997; in fact, in 1997 
range of motion was normal).  The evidence does not show that 
the veteran has a compensable degree of limitation of motion 
of the left knee under Code 5260 or Code 5261.  However, the 
presence of arthritis plus at least some limitation of 
flexion warrants a 10 percent rating under Codes 5003 and 
5010.  Additional limitation of motion due to pain on use or 
during flare-ups, to the extent required for a rating higher 
than 10 percent, is not shown.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds that a 10 percent rating is proper for the service-
connected left knee disability on the basis of arthritis with 
a noncompensable degree of limitation of motion. 

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
service-connected left knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).






ORDER

An increased rating for a left knee disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

